Mr. Chief Justice Waite
delivered the opinion of the court.
The value of the matter in dispute in this case is less than twenty-ñve hundred dollars, and, therefore, under our ruling in Railroad Co. v. Grant, 98 U. S. 398, the judgment is not now reviewable here. The special allowance of a writ of error to reverse a former judgment in the same cause, under which a reversal was had, cannot be made applicable to this writ, because the case as now presented is entirely different from what it was before. In fact, after the case went back, it was made to conform to what, as was suggested in the opinion reported in 10 Wall. 157, might perhaps entitle the plaintiff to recover.
The motion to dismiss is granted, each party to pay his own costs. Dismissed.